t c memo united_states tax_court donald carl barker petitioner v commissioner of internal revenue respondent docket no filed date juan f vasquez jr and tamara g woods for petitioner adam p sweet for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the deficiency arose from respondent’s disallowance of certain deductions totaling dollar_figure claimed by petitioner on his schedule c profit or loss from business the issue for decision is whether petitioner may deduct dollar_figure in expenditures under sec_162 a as ordinary and necessary business_expenses for the reasons stated herein we find that petitioner is not entitled to deduct those expenditures findings_of_fact petitioner resided in texas when his petition was filed at the time of trial petitioner had a double bachelor of science degree from colorado state university in physics and psychology a master’s degree in physics psychology and math from the university of houston clear lake and a master’s degree in space architecture from the university of houston and was halfway through his ph d in geology at the university of houston after graduating from colorado state university in petitioner moved houston texas to begin a job with the national aeronautics and space administration nasa in the space shuttle mathematicians in residence mir program about five years later he transferred to the space station program and has been working there ever since in a variety of positions including space station 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure guidance navigation control and propulsion and station operations planning and most recently as a systems manager for the robotics system on the space station i the history of mars advanced exploration development inc in petitioner started mars advanced exploration development inc maxd to obtain funding for the development of various technologies relating to exploring the planet mars on date petitioner submitted a funding proposal to one of nasa’s small_business research initiative programs the proposal sought dollar_figure for a six-month period to further develop an external audio communication system for space suits to be used on mars the mars audio system the mars audio system was field tested in at the mars society’s desert research facility in utah included in the proposal among other things 2in most of these positions petitioner was actually working for contractors and subcontractors of nasa 3petitioner testified that it was not possible to obtain funding as an individual one had to pursue funding via an entity 4the mars audio system was being developed for integration into the martian surface suit the hardware which has been derived from mars polar lander flight hardware incorporates low power low cost off-the-shelf components that include an intelligent sound processing chip hearing-aid style electric microphones and miniaturized speakers 5the facility was basically a large replica of what would be a mars lander two-story six-person habitat the facility had simulation space suits and simulation extravehicular activities petitioner was able to mount his mars audio continued were a summary budget outlining labor overhead and other direct costs for the project a work plan section detailing the steps that would be taken in further developing the mars audio system and a section explaining the potential commercial applications of the mars audio system in early petitioner was notified that he did not win the grant on date maxd in conjunction with other researchers submitted a research document entitled martian resource locations identification and optimization to science direct petitioner explained that the document explored ways to actually live off the land once people have arrived on mars as opposed to taking all supplies along on the flight maxd submitted a white paper to the projects procurement office at nasa on date the white paper focused on maxd’s mars audio system outlining the identification and significance of the difference in surface exploration of mars the technical objectives of the mars audio system and the related research_and_development of the mars audio system continued system on the space suits and communicate using it 6science direct advertises itself to be the world’s leading full-text scientific database science direct accepted the research document on date petitioner’s stated objective in sending the white paper was to further familiarize nasa with his project to increase his chances of receiving funding when the next round of research grants became available petitioner in his capacity as president of maxd applied for a patent for the mars audio system with the u s patent and trademark office on date according to petitioner the patent would bolster his credibility for his next funding application he was informed in late or early that his patent application had been denied because of a similar competing patent granted a year or so before his application was submitted petitioner testified that he did not dispute the patent office’s determination because he did not believe he had the resources to finance the legal costs ii maxd in during petitioner was working on his space architecture degree at the university of houston in august petitioner attended the 9th annual international mars society conference in washington d c the four-day conference included the latest details on nasa’s vision for space exploration and results from the spirit opportunity mars express and mars reconnaissance 7petitioner estimates that he attends two to three conferences a year presenting at one or more orbiter missions now exploring the red planet petitioner produced no documents substantiating any expenses relating to this trip stating that several boxes of his records were destroyed in from water damage relating to hurricane ike two months later petitioner attended the fourth international conference on mars polar science and exploration in davos switzerland the purpose of the five-day conference was to assess the current state of mars polar and climate research discuss what might be learned from investigations of terrestrial analogs and the data returned from current and future missions and identify the potential science objectives platform options and instrument suites for robotic missions to the martian poles within the next decade the meeting was also intended to advance such missions and to serve as an important resource for those scientists wishing to develop instruments propose spacecraft or participate as members of a science team in response to any future announcement of opportunity 8petitioner produced a picture of the damaged boxes at trial furthermore he testified that because he had had many credit cards over the years he was unable to determine which credit card was used for the washington d c trip petitioner did not file an insurance claim for the destroyed boxes because he did not believe they could be valued iii maxd’s demise in petitioner published a design study entitled solar system longboats a holistic and robust mars exploration architecture design study he presented his findings at the aaia space conference and exposition in san diego california the design study explores a conceptual mission with a two vehicle architecture for the exploration and settlement of mars and planetary surfaces petitioner believes several ideas in his study could be patented however in maxd became dormant after the formal rejection of his patent application maxd has never reported any income iv the notice_of_deficiency petitioner timely filed his form_1040 u s individual_income_tax_return for his taxable_year he prepared his return using turbotax deducting on his schedule c travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure and other expenses of dollar_figure--which included dollar_figure for degree enhancement continued education and dollar_figure for printing and copies the 9petitioner also deducted dollar_figure for tuition and fees on line of his form_1040 while it is unclear whether the tuition and fees and the degree enhancement expenses were inadvertently deducted twice petitioner testified that the dollar_figure deduction was related to the program i was working on with architecture i was getting auto cad software so i could design the stuff i’d been working on and the dollar_figure of tuition and fees was paid to the university of houston for his degree schedule c listed his principal business as research technical and reported no business gross_receipts or income in the notice_of_deficiency issued to petitioner on date respondent disallowed deductions for the expenditures_for travel meals and entertainment and other expenses petitioner timely filed a petition with this court and a trial was held on date opinion at trial and on brief respondent argued that petitioner was precluded from claiming schedule c deductions on his federal_income_tax return because petitioner was not engaged in an active trade_or_business during and even if petitioner was engaged in an active trade_or_business during he failed to substantiate his schedule c expenses because we hold that petitioner was not engaged in an active trade_or_business during we need not decide whether petitioner’s schedule c expenses were substantiated i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are erroneous rule a 290_us_111 furthermore deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of their income and entitlement to any deductions or credits claimed sec_6001 rule a 503_us_79 292_us_435 sec_1_6001-1 income_tax regs however under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient to base a decision on the issue if no contrary evidence were submitted ’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 because we decide whether petitioner was engaged in an active trade_or_business during on the preponderance_of_the_evidence we need not decide whether sec_7491 applies ii whether petitioner was engaged in an active trade_or_business pursuant to sec_162 a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs an expense is ordinary if it is normal usual or customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 in contrast except where specifically enumerated in the code no deductions are allowed for personal living or family_expenses sec_262 the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact commissioner v heininger u s pincite whether a taxpayer is engaged in a trade_or_business is determined using a facts_and_circumstances_test under which courts have focused on the following three factors that indicate the existence of a trade_or_business whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see 480_us_23 mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir a whether petitioner undertook the activity intending to earn a profit although a taxpayer need not have a reasonable expectation of earning a profit from a particular enterprise a business consists of a course of activities engaged in for profit sutherland v commissioner tcmemo_1966_155 citing 40_tc_578 a taxpayer must initiate or operate an enterprise with the good-faith intention of making a profit or producing income commissioner v groetzinger u s pincite sutherland v commissioner tcmemo_1966_155 the determination of whether the primary purpose of the activity is to earn income or profit requires an examination of the facts of each case commissioner v groetzinger u s pincite the business need not realize an immediate profit nor do the activities need to produce a profit for the year involved but the activities must be entered into and carried out in good_faith for the purpose of making a profit 399_f2d_326 5th cir aff’g tcmemo_1967_137 cherry v commissioner tcmemo_1967_123 moreover although sec_183 is actually an allowance provision not a disallowance provision the regulations promulgated under that section have historically been employed to facilitate the determination of the existence of a profit_motive mack v commissioner tcmemo_1988_187 aff’d without published opinion f 2d 9th cir petitioner argues that application of the factors in sec_1_183-2 income_tax regs shows that he had an actual and honest profit objective from the outset which was not unreasonable sec_1_183-2 income_tax regs sets forth the following nine factors for determining a profit objective the manner in which the taxpayer carries on an activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income and losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is controlling 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs and more weight is accorded to proven objective facts than to mere statements of intent 85_tc_557 78_tc_659 factor manner of carrying on the activity the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioner contends that he conducted maxd in a businesslike manner because he kept complete and accurate records although they were all destroyed by a flood acquired_business research and computer equipment marketed himself and his company applied for patents made continual improvements to prototypes and actively applied for competitive grants awarded by nasa to small businesses we are not able to determine whether petitioner maintained complete and accurate books_and_records because any records he maintained were destroyed in a flood moreover petitioner’s contentions are not supported by the record petitioner did not actively apply for patents and grants in rather maxd applied for only one research grant in and one patent in which were both denied around and respectively petitioner did produce a research paper in submitted a white paper to nasa in and published a design study in the research paper and the design study focused on traveling to mars and living off its resources rather than on marketing any product of maxd conversely the white paper was sent to nasa in as a means to market the mars audio system however only the design study could have been worked on during over the history of maxd’s existence maxd has not sought funding from anyone other than through one application_for a research grant from nasa in there is no evidence that petitioner engaged in any marketing or applied for any grants in there is only evidence that he attended two mars conferences while we do not doubt that petitioner spent some time working on his mars audio system the evidence in the record does not support a finding that maxd was conducted in a businesslike manner during factor expertise of the taxpayer preparation for the activity by extensive study of its accepted business economic and scientific practices may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs we do not question petitioner’s expertise in engineering or knowledge of space exploration technology he holds multiple advanced degrees including a master’s in physics and a master’s in space architecture and has spent his career working with nasa and nasa subcontractors therefore we find that petitioner’s expertise in space exploration technology supports a profit_motive factor time and effort expended on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit sec_1 b income_tax regs there is insufficient evidence in the record to establish the amount of time petitioner spent working for maxd in any year especially during petitioner had multiple jobs and was working on his space architecture degree at the university of houston the only evidence regarding petitioner’s activities relates to trips to washington d c and davos switzerland petitioner was not a presenter at either event but attended them only for informational purposes while we do not doubt that petitioner spent some time working on his mars audio system in this factor does not support a finding that petitioner had a profit_motive factor expectation that assets may increase in value the term profit encompasses appreciation in assets used in the activity sec_1_183-2 income_tax regs even if no profit is generated from current operations a taxpayer may intend to derive an overall profit when appreciation of the asset is realized id petitioner testified that the purpose of maxd was to obtain funding for the development of various technologies relating to exploring the planet mars it is clear that petitioner wanted to obtain funding to further his research and hoped that his research would one day serve as a gateway for future involvement with nasa’s potential mars space exploration program however it is unclear whether petitioner believed that the mars audio system would appreciate so that he could obtain an overall profit while we could speculate whether petitioner intended to earn an overall profit from the appreciation of the mars audio system we do not believe this factor supports a finding that petitioner had a profit_motive factor success in other activities the fact that the taxpayer has engaged in other activities and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs while petitioner’s 18-year employment at nasa demonstrates a successful career in the space exploration industry we do not believe a successful career as an employee evidences petitioner’s ability to convert an unprofitable business to a profitable business therefore this factor does not support a finding of a profit_motive factor history of income or loss from the activity a series of losses during the initial stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs however when losses are continually sustained beyond a period which is customarily necessary to bring the operation to profitable status such losses may be indicative that the activity is not being engaged in for profit id a series of years in which net_income was realized would of course be strong evidence that the activity is engaged in for profit id maxd has never reported any sales yet alone income since its beginning in moreover since its patent denial in maxd has become dormant while we do not determine the customary period necessary to bring an operation like maxd to a profitable status maxd’s history from start to finish consisted only of losses and not a single dollar of sales therefore maxd’s history of losses cannot favor a finding of a profit_motive factor amount of occasional profit earned the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs moreover an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id as mentioned maxd has never reported any sales yet alone profits while maxd has spent approximately dollar_figure from through approximately of those expenditures include dollar_figure for travel dollar_figure for continued education and dollar_figure for car and truck expenses maxd has not sought any funding or sales contracts except for one grant proposal to nasa in while simultaneously allocating most of its expenses for petitioner’s personal education and travel finally even if nasa had decided to fund petitioner’s research this fact alone would not support a finding that the mars audio system could have produced a substantial ultimate profit therefore this factor does not support a finding of a profit_motive factor financial status of the taxpayer the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved id most of petitioner’s income is from wages from his jobs with nasa and nasa subcontractors from to petitioner’s average income from wages was approximately dollar_figure dollar_figure in over that same period petitioner has used the losses from maxd to offset his wage income moreover as previously mentioned most of maxd’s expenses relate to travel and personal education therefore this factor does not support a finding of a profit_motive factor elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs however it is not necessary that an activity be engaged in with the exclusive intention of deriving a profit id the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit if other factors evidence that the activity is in fact engaged in for profit id we do not fault petitioner’s strong passion for mars exploration and its related technology we believe he pursues a noble cause that one day could provide benefits to all humanity however passion is not synonymous with a profit_motive in the absence of other factors supporting his passion we do not believe this factor supports a finding of a profit_motive on the basis of our analysis of the factors in sec_1_183-2 income_tax regs we find that maxd did not operate in with the intention of earning a profit b whether petitioner was regularly and actively involved in the activity to prove regular and active involvement in a trade_or_business the taxpayer must show extensive business activity over a substantial period as opposed to a one- time venture or investment stanton v commissioner f 2d pincite mcmanus v commissioner tcmemo_1987_457 a taxpayer may have more than one trade_or_business 31_tc_1264 aff’d 274_f2d_883 6th cir to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity commissioner v groetzinger u s pincite a sporadic activity a hobby or an amusement diversion does not qualify id t he fact that the taxpayer devoted time to another job must be considered hawkins v commissioner tcmemo_1979_101 aff’d without published opinion 652_f2d_62 9th cir see also trans v commissioner tcmemo_1999_233 taxpayer’s wages from full-time employment strongly suggested that he was regularly and actively involved in his full-time employment rather than his claimed computer consulting trade_or_business as previously addressed there is insufficient evidence in the record of the amount of time petitioner spent working for maxd in any year especially during petitioner had multiple jobs and was working on his space architecture degree at the university of houston the only evidence regarding petitioner’s maxd activities relates to two trips taken to washington d c and davos switzerland petitioner was not a presenter at either event but attended the conferences for information we find that there is insufficient evidence in the record showing that petitioner was actively and regularly involved with maxd during c whether petitioner’s activity had actually commenced a taxpayer is not engaged in a trade_or_business until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 an enterprise need not have generated sales or other revenue to have begun to carry on a business 63_f3d_614 7th cir aff’g in part rev’g in part and remanding tcmemo_1994_316 864_f2d_1521 10th cir aff’g 86_tc_492 however mere research into or investigation of a potential business is insufficient to demonstrate that a taxpayer is engaged in a trade_or_business 56_tc_895 expenditures made before the actual commencement of a trade_or_business generally must be capitalized jackson v commissioner t c pincite these capitalized expenses may generally be depreciated or amortized over their useful_life after the trade_or_business to which they are related actually commences sec_167 jackson v commissioner t c pincite because we find that maxd’s activities were not engaged in for profit and that petitioner has not produced evidence that he was regularly and actively involved in maxd’s activities in we need not decide whether maxd had commenced its activities in iii conclusion we conclude that petitioner was not engaged in an active trade_or_business during the tax_year therefore petitioner is not entitled to deduct the dollar_figure of schedule c expenditures reported on his federal_income_tax return to reflect the foregoing decision will be entered under rule
